         5:19-cv-00635-JMC      Date Filed 03/05/19    Entry Number 1   Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  ORANGEBURG DIVISION

 AMGUARD INSURANCE COMPANY                        CIVIL ACTION NO: 5:19-00635-JMC
 16 S. River Street
 Wilkes-Barre, PA 18703-0020                      JUDGE:

                   Plaintiff,                     COMPLAINT FOR INTERPLEADER, IN
                                                  THE NATURE OF INTERPLEADER, AND
              v.                                  FOR DECLARATORY JUDGMENT

 SG PATEL AND SONS II, LLC
 c/o Amitkumar Patel, Registered Agent
 202 Heddon Drive
 Lexington, SC 29072

                   and

 STEVEN RENEW and STEPHANIE
 RENEW, Individually, as Parents of Matthew
 Renew, and as Personal Representatives of
 the Estate of Matthew Renew
 12553 S.C. Highway 3
 Barnwell, SC 29812

                   and

 LUKE PICKERING
 44 Opal Road
 Olar, SC 29843

                   and

 BRITTIN RAY
 3661 Galilee Road
 Barnwell, SC 29812

                   and

 MICHAEL A. EDWARDS
 232 Morning Star Loop
 Barnwell, SC 29812

               and



799664                                        1
         5:19-cv-00635-JMC      Date Filed 03/05/19      Entry Number 1       Page 2 of 8




 BRIAN GIBSON
 144 N. Clemson Dr.
 Barnwell, SC 29812

               and

 John Does # 1-50
 Address Unknown

               and

 John Does, Inc. #1-50
 Address Unknown

               and

 John Does, LLC # 1-50
 Address Unknown

                Defendants.

         Plaintiff AmGUARD Insurance Company (“AmGUARD”) states for its Complaint for

Interpleader, in the Nature of Interpleader, and for Declaratory Judgment against Defendants SG

Patel & Sons II LLC, Steven Renew, Stephanie Renew, Luke Pickering, Brittin Ray, Michael A.

Edwards, Brian Gibson, John Does #1-50, John Does, Inc. #1-50, and John Does LLC #1-50:

                      I.      PARTIES, JURISDICTION, AND VENUE

         1.    AmGUARD is a corporation organized pursuant to the laws of the Commonwealth

of Pennsylvania, which has its principal place of business in the Commonwealth of Pennsylvania,

and is engaged in the business of insurance within the State of South Carolina.

         2.    SG Patel and Sons II, LLC (“Patel”) is a limited liability company organized under

the laws of the State of South Carolina, which has its principal place of business in the State of

South Carolina, is engaged in business within the State of South Carolina, and whose members are

citizens of a State other than the Commonwealth of Pennsylvania.




799664                                          2
         5:19-cv-00635-JMC        Date Filed 03/05/19       Entry Number 1       Page 3 of 8




         3.      Steven Renew and Stephanie Renew, Individually, as Parents of Matthew Renew,

and as Personal Representatives of the Estate of Matthew Renew (collectively “Renew”) are

citizens and residents of the State of South Carolina.

         4.      Luke Pickering (“Pickering”) is a citizen and resident of the State of South

Carolina.

         5.      Brittin Ray (“Ray”) is a citizen and resident of the State of South Carolina.

         6.      Michael A. Edwards (“Edwards”) is a citizen and resident of the State of South

Carolina.

         7.      Brian Gibson (“Gibson”) is a citizen and resident of the State of South Carolina.

         8.      John Does #1-50, John Does, Inc. #1-50 and John Does LLC #1-50 are citizens of,

residents of, incorporated under the law of, and/or have their principal place of business in a State

other than the Commonwealth of Pennsylvania, and whose identity is not presently known after

reasonable inquiry and due diligence.

         9.      The matter in controversy involves parties among whom complete diversity of

citizenship exists and exceeds the sum or value of $75,000.00, exclusive of interest and costs.

         10.     The matter in controversy involves a declaration of rights, duties, and obligations

under an insurance policy pursuant to Rule 57 of the Federal Rules of Civil Procedure and 28

U.S.C. § 2201.

         11.     The Court is vested with jurisdiction over this interpleader action pursuant to 28

U.S.C. § 1335.

         12.     The Court is vested with jurisdiction over this declaratory judgment action pursuant

to 28 U.S.C. §§ 1332 and 2201.

         13.     Venue lies with the Court pursuant to 28 U.S.C. §§ 1397 and 1391.



799664                                             3
         5:19-cv-00635-JMC      Date Filed 03/05/19      Entry Number 1         Page 4 of 8




                                         II.     FACTS

         14.   AmGUARD issued Policy No. SGBP998472 to Patel; having a Policy Period from

May 17, 2018 to May 17, 2019 (“Policy”).

         15.   The Policy has Liability Limits of $1,000,000 for each Occurrence and $2,000,000

in the General Aggregate; and Liquor Liability Limits of $500,000 for each Common Cause and

$1,000,000 in the Aggregate.

         16.   An authentic duplicate of the Policy is attached as Exhibit 1.

         17.   On July 14, 2018, a motor vehicle accident (“Accident”) occurred that resulted in

the death of Matthew Renew and injury to Defendants Pickering, Ray, Edwards, and Gibson.

         18.   Defendants Renew, Pickering, Ray, Edwards, and Gibson have made claim upon

Patel and submitted a Tyger River demand in connection with the Accident, all as is more fully set

forth in a February 14, 2019 letter from J. Martin Harvey, Esq. to Temus C. Miles, Jr., Esq., which

provides in part:

               At this time, we are making the following time-sensitive Tyger River
               settlement demand:
                      Agree in writing no later than 5:30 p.m. (EST) on February 21,
                      2019, to tender the General Aggregate Limits of Insurance in
                      the amount of Two-Million and NO/100 ($2,000,000.00) Dollars
                      on SG Patel & Sons II, LLC’s General Commercial Insurance
                      Policy (Policy No. SGBP998472) as well as the Liquor Liability
                      Aggregate Limits of One-Million and NO/100 ($1,000,000.00)
                      Dollars of SG Patel & Sons II, LLC’s policy, for a total of Three-
                      Million and NO/100 ($3,000,000.00) Dollars, to be payable to
                      Plaintiffs individually in a proportionate amount to be provided
                      at a later date.

                      Further, on written agreement to tender the above-mentioned
                      limits of insurance, agree that said proportionate payments to
                      Plaintiffs will be made via check to be delivered to each
                      Plaintiff’s respective counsel within thirty (30) days from the
                      date Plaintiffs counsels provided check instructions.




799664                                          4
         5:19-cv-00635-JMC        Date Filed 03/05/19      Entry Number 1       Page 5 of 8




                 Where applicable, the checks will be held by counsel, pending any required
                 court approval. In exchange for acceptance of and compliance with the
                 policy limits settlement demand, each plaintiff will execute a Covenant Not
                 To Execute in favor of the insureds. Each of the undersigned firms and
                 attorneys will protect any valid, enforceable and properly secured liens,
                 including Medicaid, as may be required by state and/or ethical laws for the
                 State of South Carolina with regards to their respective clients.

                 Mr. and Mrs. Renew, in particular, have instructed me that I am to file suit
                 to seek justice for their son, Matthew. Should you fail to comply with the
                 terms of the Tyger River demand set forth herein by the stated deadline, all
                 offers of settlement will be immediately and irrevocably withdrawn,
                 and we will file suit against the insureds seeking a verdict in excess of
                 the available policy limits; seeking to levy and execute on the personal
                 assets of the insured. Please see Tyger River Pine Co. v. Maryland
                 Casualty Co., 170 S.E. 346 (S.C. 1933).

         19.     An authentic duplicate of the Tyger River demand is attached as Exhibit 2.

         20.     AmGUARD maintains that Defendants’ claims, demands, and/or interests in

connection with the Accident are limited to the $500,000 Common Cause Liquor Liability Limits

of the Policy.

         21.     Each of the parties, in their various capacities, may have an interest in and/or may

be entitled to receive some or all of the sums that are being interplead or the bond that is being

posted in this matter.

                                  III.    COUNT I - INTERPLEADER

         22.     AmGUARD restates the allegations set forth in Paragraphs 1-21 of its Complaint.

         23.     By reason of the said claims, demands, and/or interests, AmGUARD is entitled to

interplead the $500,000 Common Cause Liquor Liability Limits, and to post bond for the sum of

Two Million Five Hundred Thousand Dollars ($2,500,000.00), which totals the sum of Three

Million Dollars ($3,000,000.00), which is the maximum sum sought by Defendants in connection

with the Accident, pending future order or judgment of the Court with respect to the subject matter




799664                                            5
          5:19-cv-00635-JMC      Date Filed 03/05/19       Entry Number 1        Page 6 of 8




of the controversies herein, and to thereupon be discharged from any and all liability in connection

with such controversies.

                     IV.   COUNT II – IN THE NATURE OF INTERPLEADER

          24.   AmGUARD restates the allegations set forth in Paragraphs 1-23 of its Complaint.

          25.   AmGUARD is entitled to a determination of its rights in the nature of interpleader

as to the issues, controversies, sums, and bond that are the subject of this interpleader action by

way of future order or judgment of the Court with respect to the subject matter of the controversies

herein.

                     V.     COUNT III – DECLARATORY JUDGMENT

          26.   AmGUARD restates the allegations set forth in Paragraphs 1-25 of its Complaint.

          27.   Actual justiciable controversies have arisen and exist between and among the

parties to these proceedings within the meaning of 28 U.S.C. §§ 2201 and 2202.

          28.   AmGUARD is entitled to a declaration of the rights, duties, and obligations of the

parties as to the issues, controversies, sums, and bond that are the subject of this Complaint for

Interpleader and in the Nature of Interpleader.

          WHEREFORE, AmGUARD respectfully demands the following relief:

                1.     The Court issue process for all Defendants pursuant to 28 U.S.C. § 2361;

                2.     The Court issue its Order pursuant to 28 U.S.C. § 2361 restraining the

                       Defendants from instituting or prosecuting any proceeding in any State or

                       United States court affecting the Policy’s proceeds, obligations and/or

                       issues involved in this interpleader action until further order of the Court;

                3.     The Court issue its Order providing for the orderly contest of the issues and

                       controversies presented herein;



799664                                            6
         5:19-cv-00635-JMC    Date Filed 03/05/19       Entry Number 1       Page 7 of 8




               4.    The Court issue its Order that AmGUARD deposit Five Hundred Thousand

                     Dollars ($500,000.000) with the registry of the Court, and post bond

                     pursuant to 28 U.S.C. § 1335 for the sum of Two Million Five Hundred

                     Thousand Dollars ($2,500,000.00), which totals Three Million Dollars

                     ($3,000,000.00), which is the maximum sum sought by Defendants in

                     connection with the Accident;

               5.    The Court determine the interests, claims, and/or demands of the Parties as

                     to the sums, bond, issues, and/or controversies presented by this Complaint

                     for Interpleader, in the Nature of Interpleader, and for Declaratory

                     Judgment;

               6.    The Court release and discharge AmGUARD from any and all liability to

                     the Defendants pursuant to 28 U.S.C. § 1335;

               7.    The Court declare the rights and legal relations of the Parties to the these

                     proceedings;

               8.    Costs;

               9.    Reasonable attorney fees.

               10.   Such further relief as the Court deems equitable and just.




799664                                           7
         5:19-cv-00635-JMC   Date Filed 03/05/19   Entry Number 1        Page 8 of 8




                                              Respectfully submitted,

                                              /s/ Steven G. Janik
                                              STEVEN G. JANIK (11301)
                                              CRYSTAL L. MALUCHNIK (12573)
                                              JANIK L.L.P.
                                              1000 William Hilton Parkway, Suite 103
                                              Hilton Head Island, SC 29928
                                              [Mail: P.O. Box 470550, Cleveland, Ohio 44147]
                                              (440) 838-7600 * (440) 740-3061 (Fax)
                                              Steven.Janik@Janiklaw.com
                                              Crystal.Maluchnik@Janiklaw.com

                                              Attorneys for Plaintiff AmGUARD Insurance
                                              Company




799664                                    8
